Title: To James Madison from Harry Toulmin, 12 August 1803
From: Toulmin, Harry
To: Madison, James


Dear Sir
Frankfort 12th Augst. 1803
I have the honour to acknowledge the receipt of your circular letter of July the 20th. accompanied by the notifications to the members of congress, of their being extraordinarily convened by the president, which in the absence of the governor was delivered to me. Our election is but just closed, but having satisfactory information what gentlemen are elected, I have transmitted the letters to them.
I am happy to inform you that they are all republican. No person indeed of any other principles pretended to offer, except in this district, where Mr Daveis, the United States’ attorney, early presented himself to public notice and took infinite pains to secure popular approbation, professing likewise, it is said, a change of political tenets. Yet notwithstanding all, I question whether from ten counties he has obtained one hundred votes: and a gentleman has been chosen, (Coll. Thomas Sandford, formerly of Virginia,) though personally unknown in three fourths of the district, and without having used any efforts to be compared with those of Mr Daveis & the other candidates, on the reputation of his republican principles, his steadiness of character and remarkable independence of mind.
Coll. Lyon offered in the lower part of the state, and though the belief of the soundness of his political creed and the circumstance of his having been imprisoned under the late administration, operated greatly in his favour, and procured him a very handsome support; yet he was personally obnoxious to many, and it is probable that Mr David Walker, an equally steady and consistent republican is chosen in preference to him.
A meeting I understand was held the day before yesterday at Lexington to celebrat⟨e⟩ the cession of Louisiana, at which the most conspicuous federalists attended, and drank strong republican toasts.
With the exception of a family or two, we may I think anticipate the speedy extinction of political schism in the state of Kentucky. I am dear sir, with great respect your most obedt. sert
Harry Toulmin
 

   
   RC (DLC). Docketed by Wagner “(Private)” and as received 29 Aug.



   
   Thomas Sandford (1762–1808) was a Virginia-born Kentucky planter who entered local politics in 1799. He served two terms in the U.S. House of Representatives (1803–7) as a Jeffersonian Republican before drowning in the Ohio River in 1808.



   
   Matthew Lyon was elected to the U.S. House of Representatives from Kentucky in 1803 and served until 1811. David Walker (d. 1820), a Virginia-born Revolutionary War veteran, local politician, and militia officer in the War of 1812, was elected to the House from Kentucky in 1817 and served until his death.


